1. 	A blank page is apparently unintentionally separating claims 5 and 6.

2.	Claim 4 is objected to because it is missing a period (“.”).

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sidewall profile of the fastener engagement structure" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sidewall profile of the lock member" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9, 11, and 14 of U.S. Patent No. 10,813,679.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the claims of U.S. Patent No. 10,813,679 is that the patented claims are more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims. 


5.	Claims 11-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. Berger (US 2002/0169453) discloses a tool (e.g. 22) for use with a fastener (e.g. 20), but fails to disclose at least a lock member and a fastener engagement structure involving a configuration for alignment/misalignment of sidewall profiles, as claimed. There would have been no obvious reason(s) to modify the Berger apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Berger apparatus incapable of continuing to operate/behave in the particular manner set forth within the Berger reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 
US Patent No. 10,813,679 was cited in a nonstatutory double patenting rejection of all claims in this application except claims 11 and 16 and their dependent claims. Said patent fails to disclose at least the lock member control tube being attached to the lock member, as claimed. There would have been no obvious reason(s) to modify the claims of said patent to satisfy at least this/these and/or each of Applicants' claimed limitations without the use of impermissible hindsight reasoning.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775